Citation Nr: 0409453	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-07 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an initial evaluation greater than 10 
percent for left shoulder sprain, claimed as pinched nerve of 
the neck and shoulder, prior to October 19, 2000.  

2.  Entitlement to an initial evaluation greater than 20 
percent for left shoulder sprain, claimed as pinched nerve of 
the neck and shoulder, as of October 19, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to January 
1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

The veteran was scheduled to appear for a hearing in 
Washington, DC, in April 2004.  In March 2004, she contacted 
the Board and noted that she could not afford to attend the 
hearing in Washington, but that she was still interested in a 
hearing.  

It appears that the veteran would like to testify at a 
hearing at the RO.  The RO should have her clarify which 
hearing option she chooses (travel Board, videoconference or 
Decision Review Officer) and proceed accordingly.  

1.  The RO should contact the veteran and 
clarify his wishes regarding what type of 
hearing.

2.  The veteran should then be scheduled, 
in accordance with appropriate 
procedures, for a personal hearing.  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

The case should then be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




